DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
            The information disclosure statements (IDS) submitted on 8/26/2022; 8/10/2022; 06/09/2022  have been considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/09/2022 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record Greer fails to teach determining at least one of a temperature of color of, and current flowing through the optical filter… in response to at least one of the temperature, color, and current, adjusting the voltage applied across the filter. The examiner respectfully disagrees since Greer teaches ¶0058 “ the microcontroller 202 can apply a coloring or bleaching potential to the electrochromic device 208 in order to bring it to a specified transmission level, electrically heat the device, and measure the device's approximate temperature. 202 can apply a coloring or bleaching potent”
 The examiner interprets that based off  (in response to ) the coloring potential the electrochromic device’s (filter) transmission level is adjusted. ¶0077  teaches how the voltage is is adjusted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Greer (US Patent Publication  Number 2006/0245024 A1).
Greer discloses, as claimed in claim 1, a method for controlling a variable transmittance optical filter, the method comprising:(a) determining at least one of a temperature of (¶ 0058 0077), color of (¶0076 and 0077), and current flowing through the optical filter (¶0027), wherein transmittance of the optical filter decreases until reaching a minimum on exposure to a first stimulus and increases until reaching a maximum in response to application of a second stimulus1, wherein at least one of the first and second stimuli comprises applying a voltage across the filter (Fig. 12); and (b) in response to at least one of the temperature, color, and current, adjusting the voltage applied across the filter (¶ 0058,  0059 & 0077).
Greer discloses, as claimed in claim 2, wherein the temperature of the optical filter is determined, and the voltage applied across the filter is adjusted in response to the temperature (¶ 0058, 0066).
Greer discloses, as claimed in claim 14, wherein the color of the optical filter is determined, and the voltage applied across the filter is adjusted in response to the color(¶ 0058, 0066.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Greer (US Patent Publication  Number 2006/0245024 A1) in view of Ingallas (US Patent Publication Number 2003/0210449 A1).
Greer fails to disclose, as claimed in claim 4, wherein adjusting the voltage applied across the filter comprises:(a) determining a magnitude of the voltage that corresponds to the temperature; and (b) applying the voltage across the filter, wherein the magnitude of the voltage that is applied is the magnitude that corresponds to the temperature. In a related art Ingallas teaches wherein adjusting the voltage applied across the filter comprises:(a) determining a magnitude of the voltage that corresponds to the temperature; and (b) applying the voltage across the filter, wherein the magnitude of the voltage that is applied is the magnitude that corresponds to the temperature (¶ 0037 and 0038; Figs 6,8a and 8b).
	It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the variable transmittance optical filter, with the magnitude of voltage, as taught by Ingallas for the purpose of providing a way to efficiently control the light transmittance level of the device (¶ 0004).

Allowable Subject Matter
Claims 5-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches  a method for controlling a variable transmittance optical filter, the method comprising: determining at least one of a temperature of, color of, and current flowing through the optical filter, wherein transmittance of the optical filter decreases until reaching a minimum on exposure to a first stimulus and increases until reaching a maximum in response to application of a second stimulus,  prior art fails to simultaneously teach herein the magnitude that corresponds to the temperature is a minimum magnitude required for the entirety of the filter to be at a threshold transmittance, as claimed in claim 5; wherein determining the magnitude of the voltage comprises referring to a one- to-one mapping of magnitudes and temperatures, wherein the magnitudes of the mapping increase monotonically between a first temperature of the mapping and a second temperature of the mapping that is higher than the first temperature, as claimed in claim 7; wherein the color of the filter varies as the filter transitions between the light and dark states, and further comprising: determining an initial indication of intensity of a first wavelength of light transmitted through the filter, wherein adjusting the voltage applied across the filter adjusts the initial indication of intensity; (b) comparing the initial indication of intensity to a first wavelength threshold; and adjusting the voltage applied across the filter in response to how the initial indication of intensity compares to the first wavelength threshold, as claimed in claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        
22 September 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  In Fig. 12 the first stimuli would be the switch from clear and the second stimuli would be the switch from dark,